Exhibit 10.3

 

LOCK UP AGREEMENT

 

THIS LOCK UP AGREEMENT (the “Agreement”) is entered into as of this 17th day of
February, 2017 (the “Effective Date”) by and between the persons set forth on
Schedule A hereto (each, a “Stockholder” and collectively, the “Stockholders”)
and Wireless Telecom Group, Inc., a New Jersey corporation (the “Company”).

 

WHEREAS, the Stockholders and the Company are parties to that certain Share
Purchase Agreement (the “Share Purchase Agreement”) of even date herewith by and
among the Stockholders, the Company and Wireless Telecommunications Group, Ltd,
a private company limited by shares incorporated in England and Wales with
company registration number 10614152 whose registered office is at C/O Bryan
Cave, 88 Wood Street, London, United Kingdom, EC2V 7AJ (“Buyer), pursuant to
which the Buyer acquired Commagility Limited, a private limited company
incorporated in England and Wales with registration number 05914025 and whose
registered office is located at Charnwood Building, Holywell Park, Ashby Road,
Loughborough, Leicestershire LE11 3AQ for a combination of cash and shares of
the Company’s common stock, par value $0.01 per share (the “Common Stock”).

 

WHEREAS, as consideration under the Share Purchase Agreement, the Stockholders
will be issued an aggregate of 3,487,529 shares of Common Stock (in individual
amounts set forth on Schedule A hereto) at the closing of the Share Purchase
Agreement (the “Shares”) (subject always to the warranties and confirmations to
be given by the Stockholders in relation thereto and the execution of this Lock
Up Agreement and Clawback Escrow Agreement (as defined in the Share Purchase
Agreement) by each of the Stockholders), of which 2,092,516 Shares shall be
subject to the terms of the Clawback Escrow Agreement (the “Escrow Shares”) and
the remainder will not be subject to the terms of that agreement (the
“Non-escrow Shares”).

 

WHEREAS, as a condition of the Company’s and the Buyer’s entry into the Share
Purchase Agreement, the parties agreed to restrict the sale, assignment,
transfer, encumbrance or other disposition of the Shares by each Stockholder as
hereinafter provided.

 

NOW THEREFORE, in consideration of the premises and of the terms and conditions
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

1.LOCK UP OF SHARES; PERMITTED LEAK OUTS.

 

(a)     Subject to clauses 1(b) and 1(e) below, each of the Stockholders hereby
agrees that, without the prior written consent of the Company and except as set
forth below, he or she, as applicable, will not during the period commencing on
the Effective Date and ending on the date which is 30 calendar months following
the Effective Date (the “Lock Up Period”) (i) offer, pledge, gift, donate, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase, lend, or
otherwise transfer or dispose of, directly or indirectly, such Shares as remain
subject to the Lock Up from time to time (“Lock Up Shares”), or (ii) enter into
any swap, option (including, without limitation, put or call options), short
sale, future, forward or other arrangement that transfers to

 



another, in whole or in part, any of the economic consequences of ownership of
the Lock Up Shares, whether any such transaction is to be settled by delivery of
shares of the Company’s Common Stock or such other securities, in cash or
otherwise ((i) and (ii) being hereinafter collectively referred to as the “Lock
Up”);

 

(b)     On the date which is six (6) months following the Effective Date, and
every six (6) months thereafter, until the expiration of the Lock-Up Period,
697,505 Shares shall be irrevocably and unconditionally released from the Lock
Up, pro-rata with respect to each Stockholder, and shall thereby cease to be
Locked Up Shares. It is agreed by the parties that the Non-escrow Shares shall
be released from the Lock Up pursuant to this clause 1(b) in priority to the
Escrow Shares;

 

(c)     The Stockholder hereby authorizes the Company during the relevant Lock
Up Period to cause any transfer agent for his or her respective Lock Up Shares
(as set forth on Schedule A hereto, as reduced from time to time in accordance
with clause 1(b)) to decline to transfer, and to note stop transfer restrictions
on the stock register and other records relating to such Lock Up Shares for
which the Stockholder is the record holder and, in the case of Lock Up Shares
subject to this Agreement for which the Stockholder is the beneficial but not
the record holder, agrees during the relevant Lock Up Period applicable to those
Lock Up Shares to cause the record holder to cause the relevant transfer agent
to decline to transfer, and to note stop transfer restrictions on the stock
register and other records relating to the Lock Up Shares, if such transfer
would constitute a violation or breach of this Agreement;

 

(d)     Notwithstanding the foregoing, upon the prior written consent of the
Company, the Stockholder may transfer (the “Permitted Transfer”) Lock Up Shares
as a bona fide gift, by will or intestacy or to a family member or trust for the
benefit of the Stockholder or a family member; provided that each transferee,
donee or distributee of the Lock Up Shares shall sign and deliver to the Company
a lock-up letter substantially in the form of this letter contemporaneously with
such transaction; and

 

(e)     The Lock Up shall not apply (i) to transfers of all Shares held by the
Stockholder in relation to an acceptance of a bona fide offer for the entire
issued share capital of the Company (excluding any stock or shares already held
by the offeror) by any person (a “Third Party Offer”) which is not an offer
which is not approved by the board of directors of the Company and has been
induced directly or indirectly by the Stockholder or any of the Stockholder’s
affiliates; (ii) upon an intervening court order; (iii) to the transfer or
disposal of Shares pursuant to a compromise or arrangement between the Company
and its creditors or any class of them or between the Company and its members or
any class of them which is agreed to by the creditors or members and sanctioned
by the court; (iv) to the transfer of Shares pursuant to any offer by the
Company to purchase its own shares; or (v) to any disposal required by any legal
or regulatory requirement.

 

2.RELEASES.

 

(a)     The Lock Up shall automatically terminate if a Change of Control should
occur during the Lock Up Period. For the purposes of this Agreement, “Change of
Control” shall

2





mean any one of the following: (i) the consummation of a merger or consolidation
of the Company with or into another any individual, corporation, partnership,
limited liability company, firm, joint venture, association, joint-stock
company, trust, unincorporated organization or other entity (collectively, a
“Person”) (except a merger or consolidation in which the holders of capital
stock of the Company immediately prior to such merger or consolidation
collectively continue to hold at least 50% of the earning power, voting power or
capital stock of the surviving Person); (ii) the issuance, transfer, sale or
disposition to another Person of the voting power or capital stock of the
Company, if after such issuance, sale, transfer or disposition such Person would
hold more than 50% of the voting power or capital stock of the Company; (iii) if
the Persons who, on the date of this Agreement, constitute a majority of the
board of directors of the Company or Persons nominated and/or appointed as
directors by vote of a majority of such Persons, shall for any reason cease to
constitute a majority of the Company’s board of directors; (iv) a sale, transfer
or disposition of all or substantially all of the assets or earning power of
Company; (iv) an order made for, or the adoption by the board of directors of
the Company of a plan of the dissolution, liquidation or winding up of the
affairs of the Company; or (v) the Company is adjudged bankrupt or declares
bankruptcy or makes an assignment for the benefit of creditors, or makes a
proposal or similar action under the bankruptcy, insolvency or other similar
laws of New Jersey or any applicable jurisdiction or commences or consents to
proceedings relating to it under any reorganization, dissolution or liquidation
law or statute of any jurisdiction.

 

(b)     At any time during the Lock Up Period, in the sole discretion of the
Company’s board of directors, the Company may elect to release some or all of
the Lock Up Shares from the Lock Up in such amounts as it may determine.

 

3.       TRANSFER; SUCCESSOR AND ASSIGNS. The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties. As provided above, any Permitted Transfer
shall require the transferee to execute a lock up agreement in accordance with
the same terms (including as to the release and/or termination of the Lock Up)
set forth herein, provided that in respect of a Permitted Transfer of some (but
not all) of the Lock Up Shares the Stockholder may (at his sole discretion)
elect on which of the dates specified in clause 1(b) the Shares which are
subject to the Permitted Transfer shall be released from the Lock Up pursuant to
clause 1(b). Nothing in this Agreement, express or implied, is intended to
confer upon any party other than the parties hereto or their respective
successors and assigns any rights, remedies, obligations, or liabilities under
or by reason of this Agreement, except as expressly provided in this Agreement.

 

4.LEGENDS.

 

(a)      The Stockholder hereby agrees that each outstanding certificate
representing the Lock Up Shares shall for such time as those Shares are subject
to the Lock Up, in addition to any other legends as may be required in
compliance with Federal securities laws, bear a legend reading substantially as
follows:

 

THE SALE OR TRANSFER OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE IS
SUBJECT TO THE TERMS AND CONDITIONS OF A LOCK UP

3





AGREEMENT DATED FEBRUARY __, 2017, BETWEEN THE ISSUER AND THE STOCKHOLDER LISTED
ON THE FACE HEREOF. A COPY OF SUCH AGREEMENT IS ON FILE AT THE PRINCIPAL OFFICE
OF THE ISSUER AND WILL BE PROVIDED TO THE HOLDER HEREOF UPON REQUEST. NO
TRANSFER OF SUCH SECURITIES WILL BE MADE ON THE BOOKS OF THE ISSUER UNLESS
ACCOMPANIED BY EVIDENCE OF COMPLIANCE WITH THE TERMS OF SUCH LOCK UP AGREEMENT.

 

(b)     Upon the release or termination of the Lock Up in respect of any Lock Up
Shares, and subject to the Stockholder returning to the Company any existing
certificates representing those Shares, the Stockholder shall be entitled, and
the Company shall provide a replacement certificate which does not bear the
legend referred to at clause 4(a) above.

 

(c)     A copy of this Agreement shall be filed with the corporate secretary of
the Company, shall be kept with the records of the Company and shall be made
available for inspection by any stockholder of the Company. In addition, a copy
of this Agreement shall be filed with the Company’s transfer agent of record.

 

5.       NO OTHER RIGHTS. The Stockholder understands and agrees that the
Company is under no obligation pursuant to this Agreement to register the sale,
transfer or other disposition of the Shares under the Securities Act of 1933, as
amended, or to take any other action necessary in order to make compliance with
an exemption from such registration available.

 

6.       SPECIFIC PERFORMANCE. The Stockholder acknowledges that there would be
no adequate remedy at law if the Stockholder fails to perform any of its
obligations hereunder, and accordingly agrees that the Company, in addition to
any other remedy to which it may be entitled at law or in equity, shall be
entitled to compel specific performance of the obligations of the Stockholder
under this Agreement in accordance with the terms and conditions of this
Agreement. Any remedy under this Section 6 is subject to certain equitable
defenses and to the discretion of the court before which any proceedings
therefor may be brought.

 

7.       NOTICES. All notices, statements, instructions or other documents
required to be given hereunder shall be in writing and shall be given either
personally or by mailing the same in a sealed envelope, first-class mail,
postage prepaid and either certified or registered, return receipt requested, or
by telecopy, and shall be addressed to the Company at its principal offices and
to the Stockholder at the address last appearing on the books and records of the
Company.

 

8.       RECAPITALIZATIONS AND EXCHANGES AFFECTING SHARES. Except as otherwise
provided herein, the provisions of this Agreement shall apply, to the full
extent set forth herein with respect to the Lock Up Shares, to any and all
shares of capital stock or equity securities of the Company which may be issued
by reason of any stock dividend, stock split, reverse stock split, combination,
recapitalization, reclassification or otherwise and which are derived from or
attributable to Lock Up Shares from time to time, but not to any shares of
capital stock or equity securities of the Company which are derived from Shares
which have been released from the Lock Up.

4





9.       GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey. Any suit, action or
proceeding with respect to this Agreement shall be brought in the state or
federal courts located in Morris County in the State of New Jersey. The parties
hereto hereby accept the exclusive jurisdiction and venue of those courts for
the purpose of any such suit, action or proceeding. The parties hereto hereby
irrevocably waive, to the fullest extent permitted by law, any objection that
any of them may now or hereafter have to the laying of venue of any suit, action
or proceeding arising out of or relating to this Agreement or any judgment
entered by any court in respect thereof brought in Morris County, New Jersey,
and hereby further irrevocably waive any claim that any suit, action or
proceeding brought in Morris County, New Jersey has been brought in an
inconvenient form.

 

10.     COUNTERPARTS. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

11.     ATTORNEYS’ FEES. If any action at law or in equity (including
arbitration) is necessary to enforce or interpret the terms of this Agreement,
the prevailing party shall be entitled to reasonable attorneys’ fees, costs and
necessary disbursements in addition to any other relief to which such party may
be entitled as determined by such court, equity or arbitration proceeding.

 

12.     AMENDMENTS AND WAIVERS. Any term of this Agreement may be amended with
the written consent of the Company and the Stockholder. No delay or failure on
the part of the Company in exercising any power or right under this Agreement
shall operate as a waiver of any power or right.

 

13.     SEVERABILITY. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, portions of such provisions, or such
provisions in their entirety, to the extent necessary, shall be severed from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

 

14.     CONSTRUCTION. This Agreement has been entered into freely by each of the
parties, following consultation with their respective counsel, and shall be
interpreted fairly in accordance with its respective terms, without any
construction in favor of or against either party.

 

15.     ENTIRE AGREEMENT. This Agreement and the documents referred to herein
constitute the entire agreement between the parties hereto pertaining to the
subject matter hereof, and any and all other written or oral agreements existing
between the parties hereto are expressly canceled.

 

[signature page follows]

5



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  COMPANY:       WIRELESS TELECOM GROUP, INC.       By: /s/ Timothy Whelan      
Name: Timothy Whelan       Title: Chief Executive Officer          

  STOCKHOLDERS:         /s/ Paul Moakes      Name: Paul Moakes           /s/
Edward de Salis Young      Name: Edward de Salis Young           /s/ Martin
Hollingshead      Name: Martin Hollingshead           /s/ Edward de Salis Young
     Name: Simon Pack by his attorney Edward de Salis Young under
a Power of Attorney dated 15 February 2017

 

[Signature Page to Lock Up Agreement]

 



Schedule A

 

Shares Issued to Stockholders

 

Name Number of Shares Percentage Paul Moakes   871,882 25%   Simon Pack  
871,882 25% Edward de Salis Young 871,882 25%   Martin Hollingshead   871,882
25%



7